Case 1:09-Cr-00213-DC Document194-1 Filed 10/03/18 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

X
UNITED STATES OF Al\/IERICA, : EIGHTH FINAL ORDER OF
' FORFEITURE AS TO CERTAIN
SPECIFIC PROPERTIES
_V'_
09 Cr. 213 (DC)
BERNARD L. MADOFF,
Defendant. .
X
BACKGROUND

The Criminal Proceedings

WHEREAS, on or about June 26, 2009, the Court entered a Preliminary Order
of Forfeiture (Final as to the Defendant) (the “Preliminary Order”) as to BERNARD L.
MADOFF, the defendant (“MADOFF” or the “defendant”), which is incorporated herein by
reference as if set out in full;

WHEREAS, on June 29, 2009, the Court sentenced the defendant to, inter alia,
150 years' imprisonment and criminal forfeiture in accordance with the terms of the
Preliminary Order;

WHEREAS, in the Preliminary Order, the Court imposed an aggregate money
judgment upon the defendant in the amount of $170.799 billion ($170 billion as to the First
Forfeiture Allegation and $799 million as to the Second Forfeiture Allegation), and ordered the
defendant to forfeit all of his right, title and interest in any and all property and other interests
belonging to, owed to or controlled in whole or in part by the defendant, and all property traceable
to such property, including, but not limited to, all right, title and interest of the defendant in the
following property:

a. Any and all ownership interest held in the name of Ruth l\/ladoff and/ or Bernard '

 

Case 1:09-Cr-00213-DC Document194-1 Filed 10/03/18 Page 2 of 4

Madoff in the following entities, and/or their subsidiaries, affiliates and joint
ventures- The Clarke’s Group LLC (the “Clarke Group Entity”);

b. The contents of any and all safe deposit boxes held in the name or for the
benefit of Bernard l\/Iadoff and/or Ruth l\/ladoff, including, but not limited to,
those held at Bank of New York l\/lellon, 706 Madison Avenue New York,
New York 10021;

WHEREAS, on or about July 13, 2009, the Government seized one ladies
engagement ring from safe deposit BoX No. 3278 held at Banl< of New York Mellon Wealth
l\/lanagement, located at 706 Madison Avenue New York, New York 10065 (the “Box 3278
Contents” and the Clarke Group Entity collectively, the “Specific Property”);

The Stipulation and Order as to Ruth l\/ladoff

WHEREAS, on June 26, 2009, the Court endorsed a Stipulation and Order
between the United States Attorney’s Offlce for the Southern District of New York and the
defendant’s wife, Ruth l\/iadoff, the terms of which included Ruth Madoff’s consent to the
forfeiture and relinquishment of all claims to the Specific Property.l

The Ancillarv Proceedings as to the Subiect Properg

WHEREAS, the provisions of 21 U.S.C. § 853(n) and Rule 32.2(b) of the Federal
Rules of Criminal Procedure require publication and notice to third parties known to have alleged
an interest in forfeited property and the disposition of any petitions filed under Section 853(n)
before the United States may have clear title to such property; §

WHEREAS, the Preliminary Order directed the United States to publish and
provide notice to third parties known to have alleged an interest in the forfeited property,
including the Specific Property, pursuant to 21 U.S.C¢ § 853(n)(l), 18 U.S.C. § 982(b)(l), and

Fed. R. Crim. P. 32.2(b);

 

Case 1:09-Cr-00213-DC Document194-1 Filed 10/03/18 Page 3 of 4

WHEREAS, a first notice of the Preliminary Order and the intent of the United
States to dispose of the Clarke Group Entity was published on www.forfeiture.gov, the official
United States government internet site, beginning on January 23, 2010 and for thirty consecutive
days thereafter, pursuant to Rule G(4)(a)(iv)(c) of the Supplemental Rules for Admiralty and
l\/Iaritime Claims and Asset Forfeiture Actions, and proof of publication was filed on April 22,

2010 (D.E. 125);

WHEREAS, a second notice of the Preliminary Order and the intent of the United
States to dispose of the BoX 3278 Contents was published on www.forfeiture.gov, the official
United States government internet site, beginning on December 12, 2015 and for thirty consecutive
days thereafter, pursuant to Rule G(4)(a)(iv)(c) of the Supplemental Rules for Adrniralty and
Maritime Claims and Asset Forfeiture Actions, and proof of publication was filed on February 15 ,

2016 (D.E. 169);

WHEREAS, 21 U.S.C. § 853(n)(7) provides that, following the disposition of all
petitions, the United States shall have clear title to the forfeited property;
WHEREAS, no claims or answers have been filed or made as to the Specific
Property in this action, no other parties have appeared to contest the action to date, and the
requisite time periods have expired; and
WHEREAS, the Government is therefore entitled to entry of a Final Order of
Forfeiture forfeiting to the United States of America all right, title and interest in the Specific

Property;
NOW, THEREFORE, IT IS ORDERED, ADJUDGED, AND DECREED THAT:

l. All right, title and interest in the Specific Property is hereby forfeited to the

3

 

Case 1:09-Cr-00213-DC Document194-1 Filed.lO/OS/l$ Page4of4

United States of America for disposition according to law.

2'. Pursuant to 21 U.S.C. § 85 3(n)(7), the United States shall and is hereby deemed to
have clear title to the Specific Property.

3. The United States Marshal Service shall take possession of the Specific Property
and dispose of the Specific Property in accordance with 21 U.S.C. § 853(n).

4. Nothing in this Eighth Final Order of Forfeiture as to Certain Specific Properties
shall affect any property subject to the Preliminary Order of Forfeiture other than the Specific
Property, or any petition asserting an interest in any such property.

5. The Court retains jurisdiction to take additional action, enter further orders, and
amend this and any future orders as necessary to implement and enforce this Eighth Final
Order of Forfeiture as to Certain Specific Properties.

6. The Clerk of the Court shall forward three certified copies of this Eighth Final
Order of Forfeiture as to Certain Specific Properties to Assistant United States Attorney
Alexander Wilson, Chief of the Money Laundering & Asset Forfeiture Unit, One St. Andrew’s
Plaza, New York, New York, 10007.

Dated: New York, New York

October , 2018
SO ORDERED:

 

HONORABLE DENNY CHIN
UNITED STATES CIR_CUIT JUDGE
SITTING BY DESIGNATION

 

